Title: From Thomas Jefferson to James Wood, 12 June 1780
From: Jefferson, Thomas
To: Wood, James



Sir
Richmond June 12. 1780.

I have heard with real concern the sufferings of the guard and prisoners at your station, for want of provisions, and the more as it has been out of my power to afford relief. There is no exertion I would not put in practice, to help you. I am told the assembly are taking measures to enable us to carry on government: and I think that the late motions of the enemy begin already sensibly to revive the public spirit of the people, whom long quiet had diverted from all attention to the war. They lend money, and other aids now with considerable freedom. Till our treasury shall be enabled to supply money for the purchase of fresh provisions (which is much the most eligible) I have directed the Quartermaster to encrease his number of waggons that you may be supplied with salt provisions. This he supposes he can do by raising his hire to £15. a day.
By what you mention as to the prisoners in close confinement I suppose you have not been able to execute my recommendationfor removing them to the Northward. At present it would certainly be improper to spare a guard to go to such a distance. We must therefore leave altogether to your discretion the measures necessary to relieve them in point of health. Confinement should not be carried so far as to produce mortal effects. I know no objection to the letting such of them go at large within proper bounds, whose health really requires it. And if these behave well why not extend the indulgence to all others whose term of confinement has been already such as to amount to a sufficient punishment of their offence.
The enemy had not entered N. Caroline on the 29th. of the last month. In the directions given you on that subject you will no doubt have been sensible of the effect of popular influence on public councils. Nothing less could be done; more was proposed. The measures for obtaining true and speedy intelligence of the enemy’s movements were wise and proper. As soon as you shall know from the person you send on that business their true situation and that it does not respect your quarter, or cannot affect you but on sufficient previous notice, you will of course permit the officers to return to their quarters. I hope it will not be long before you obtain that intelligence. I am Sir Your most obedt. servt,

Th: Jefferson

